Judgment appealed from unanimously affirmed. The appeal in this case appeared upon the calendar of March 31, 1966. The issue of the voluntariness of defendant’s admissions having been raised, the case was remanded to the Supreme Court, New York County, for a hearing to determine the issue of voluntariness (Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). Determination of the appeal was held in abeyance. The Justice before whom the case was tried filed a decision, with findings of fact and conclusions of law, holding that the admissions were entirely voluntary. We agree and would affirm the judgment of conviction. Concur — Botein, P. J., Rabin, Eager and Steuer, JJ.